                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


ISAIAH DEEQUAN CLARK, #632964,

                       Petitioner,

                                                     Case Number 1:19-CV-10555
v.                                                   Honorable Thomas L. Ludington

CONNIE HORTON,

                  Respondent.
____________________________________/

     OPINION AND ORDER DENYING THE MOTION FOR EQUITABLE TOLLING,
          DISMISSING THE PETITION FOR A WRIT OF HABEAS CORPUS,
               DENYING CERTIFICATE OF APPEALABILITY, AND
           DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Michigan prisoner Isaiah DeeQuan Clark (“Petitioner”) has filed a pro se petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254 asserting that he is being held in violation of his

constitutional rights. He has also filed a motion for equitable tolling of the one-year statute of

limitations applicable to federal habeas actions. ECF No. 4. Petitioner was convicted of second-

degree murder, carrying a firearm or other dangerous weapon with unlawful intent, felon in

possession of a firearm, three counts of assault with intent to murder, and six counts of possession

of a firearm during the commission of a felony following a joint jury trial with several co-

defendants in the Saginaw County Circuit Court. He was sentenced as a third habitual offender to

concurrent terms of 60 to 90 years on the murder and assault convictions, concurrent terms of six

to 10 years imprisonment on the carrying a firearm or other dangerous weapon with unlawful intent

and felon in possession convictions, and concurrent terms of two years imprisonment on the felony

firearm convictions, to be served consecutively to the other sentences, in 2014. In his habeas
petition, he raises claims concerning the denial of a severance motion, the admission of gang

affiliation evidence, an upward sentencing departure, and the trial court’s questioning of him

during trial.

        For the following reasons, the Court concludes that the habeas petition is untimely and that

the motion for equitable tolling lacks merit. The Court also concludes that a certificate of

appealability and leave to proceed in forma pauperis on appeal should be denied.

                                                 I.

        Petitioner’s convictions arise from a shooting that occurred at a high school pre-prom event

in Saginaw, Michigan on May 23, 2013. The Michigan Court of Appeals described the relevant

facts, which are presumed correct on habeas review, see 28 U.S.C. § 2254(e)(1); Wagner v. Smith,

581 F.3d 410, 413 (6th Cir. 2009), as follows:

        These cases arise out of a May 23, 2013 shooting that occurred shortly before 6:00
        p.m. in the parking lot of Saginaw’s Florence Event Hall, where Saginaw High
        School students had gathered with friends and family for an informal pre-prom
        party. The prosecution theorized that animosity between those associated with
        Sheridan Park neighborhood and those associated with Saginaw’s east side
        precipitated the shooting. Evidence indicated that defendants Thomas and McGee
        were from the east side, while defendant Clark, Keon Bowens, a fourth defendant
        who was acquitted of all charges, and Anterio Patton, the presumed target of the
        shooting, were from Sheridan Park.

        Pamela Jordan reported that, shortly before the shooting began, Thomas, McGee,
        and several other young men approached Patton, Clark, Bowens, and others
        gathered around the black Caprice that Patton had driven to the pre-prom party. The
        witness recounted that Thomas’s group approached Patton’s group as if “they were
        wanting trouble.” After she had taken a picture of Patton and his date and was
        walking away, she heard someone from Thomas’s group said to someone in
        Patton’s group, “I heard you was looking for me. I got nine rounds for you.” Malik
        Jordan testified that the men by the Caprice were flashing weapons and gang signs,
        while Trenika Shivers, Patton’s aunt, said she saw McGee standing beside Thomas,
        and saw Thomas flash his gun. Shivers opined that Thomas’s was not an aggressive
        move, nor was it much noticed by Patton’s group. According to Malik, Thomas
        pulled his gun, held it by his side, and started to back up. Shaquana Reid indicated
        that McGee was at Thomas’s side, acting as if he were about to draw his gun.



                                                 -2-
       Several witnesses testified to a sense that something was going to happen. Tangela
       Owens said she was walking around taking pictures when her daughter,
       Tonquinisha “Ne–Ne” McKinley, approached her and told her they had to leave
       because something was “getting ready to go down.” Pamela Jordan said that, just
       after she heard the threatening words spoken toward Patton’s group, her son, Malik,
       approached her and said, “mom, it’s about to be some stuff,” and began pushing
       her along, away from the area where the black Caprice was parked. Trenika Shivers
       said she sensed there was about to be a fight and started to get in the Caprice to
       drive it out of the way when defendant Clark pushed her all the way in the car and
       said, “ma, get out the way.” According to Malik Jordan, after Thomas pulled his
       weapon, held it by his side, and started backing up, defendant Clark emerged from
       the Caprice and started shooting. Marguerie Johnson recalled that she was standing
       by defendants Thomas and McGee when the shooting started, and she saw them
       shooting back in the direction of Patton and defendant Clark. Several witnesses said
       that it sounded like shots were coming from everywhere. A firearms expert from
       the Michigan State Police testified that police recovered 36 cartridge casings fired
       from five semiautomatic weapons. Ne–Ne McKinley was fatally shot in the face,
       while three other innocent bystanders were wounded.

People v. Clark, No. 323369, 20016 WL 4645822, *1-2 (Mich. Ct. App. Sept. 6, 2016)

(unpublished)

       Following his convictions and sentencing, Petitioner filed an appeal of right with the

Michigan Court of Appeals essentially raising the same claims presented on habeas review. The

court denied relief on those claims and affirmed his convictions and sentences. Id. at *2-7, 14-16.

Petitioner then filed an application for leave to appeal with the Michigan Supreme Court, which

was denied in a standard order. People v. Clark, 500 Mich. 982, 893 N.W.2d 620 (May 2, 2017).

       Petitioner filed his undated federal habeas petition and his motion for equitable tolling with

the Court on February 22, 2019.

                                                II.

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) provides a one-

year period of limitations for habeas petitions brought by prisoners challenging state court

judgments. The statute provides:




                                               -3-
         (1) A 1-year period of limitation shall apply to an application for a writ of habeas
         corpus by a person in custody pursuant to the judgment of a State court. The
         limitation period shall run from the latest of--

                (A) the date on which the judgment became final by the conclusion of direct
                review or the expiration of the time for seeking such review;

                (B) the date on which the impediment to filing an application created by
                State action in violation of the Constitution or laws of the United States is
                removed, if the applicant was prevented from filing by such State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly recognized
                by the Supreme Court and made retroactively applicable to cases on
                collateral review; or

                (D) the date on which the factual predicate of the claim or claims presented
                could have been discovered through the exercise of due diligence.

         (2) The time during which a properly filed application for State post-conviction or
         other collateral review with respect to the pertinent judgment or claim is pending
         shall not be counted toward any period of limitation under this subsection.

28 U.S.C. § 2244(d). A habeas petition filed outside the prescribed time period must be dismissed.

See Isham v. Randle, 226 F.3d 691, 694-95 (6th Cir. 2000) (dismissing case filed 13 days late);

Wilson v. Birkett, 192 F. Supp. 2d 763, 765 (E.D. Mich. 2002).

         A preliminary question in this case is whether Petitioner has complied with the one-year

statute of limitations. “[D]istrict courts are permitted . . . to consider sua sponte, the timeliness of

a state prisoner’s federal habeas petition. Day v. McDonough, 547 U.S. 198, 209 (2006).

Moreover, Petitioner acknowledges that his habeas petition is untimely, although he seeks to

proceed based upon an assertion that he is entitled to equitable tolling of the one-year period. ECF

No. 4.

         Petitioner’s convictions became final after the AEDPA’s one year limitation.              The

Michigan Supreme Court denied leave to appeal on May 2, 2017. Petitioner’s convictions became

final 90 days later, see Jimenez v. Quarterman, 555 U.S. 113, 120 (2009) (a conviction becomes

                                                 -4-
final when “the time for filing a certiorari petition expires”); Lawrence v. Florida, 549 U.S. 327,

333 (2007); S. Ct. R. 13(1), on or about July 31, 2017. Accordingly, Petitioner was required to

file his federal habeas petition by July 31, 2018, excluding any time during which a properly filed

application for state post-conviction or collateral review was pending in accordance with 28 U.S.C.

§ 2244(d)(2).

       However, Petitioner did not file his federal habeas petition until February 22, 2019 – more

than six months after the one-year period had expired. Petitioner does not allege that the State

created an impediment to the filing of his federal habeas petition or that his claims are based upon

newly-discovered evidence or newly-enacted, retroactively applicable law. His habeas petition is

therefore untimely under 28 U.S.C. § 2244(d).

       The United States Supreme Court has confirmed that the one-year statute of limitations is

not a jurisdictional bar and is subject to equitable tolling. Holland v. Florida, 560 U.S. 631, 645

(2010). The Supreme Court has further explained that a habeas petitioner is entitled to equitable

tolling “only if he shows ‘(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way’ and prevented timely filing.” Id. at 649 (quoting

Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); see also Robertson v. Simpson, 624 F.3d 781,

783-84 (6th Cir. 2010). A petitioner has the burden of demonstrating that he is entitled to equitable

tolling. Allen v. Yukins, 366 F.3d 396, 401 (6th Cir. 2004). “Typically, equitable tolling applies

only when a litigant’s failure to meet a legally-mandated deadline unavoidably arose from

circumstances beyond that litigant’s control.”      Jurado, 337 F.3d at 642 (quoting Graham-

Humphreys v. Memphis Brooks Museum of Art, Inc., 209 F.3d 552, 560 (6th Cir. 2000)).

       In his motion for equitable tolling, Petitioner asserts that his untimeliness should be

excused because he retained counsel to represent him and counsel failed to timely file his habeas



                                                -5-
petition. There is no constitutional right to counsel or to the effective assistance of counsel on

collateral review, including habeas proceedings. See Coleman v. Thompson, 501 U.S. 722, 752

(1991); Brown v. United States, 20 F. App’x 373, 375 (6th Cir. 2001); cf. Martinez v. Ryan, 566

U.S. 1, 9 (2012) (ineffective assistance of post-conviction counsel may establish cause to excuse

a procedural default on initial-review collateral proceeding where that proceeding was the first

opportunity to raise ineffective assistance of trial counsel claim). Nonetheless, the Supreme Court

and the United States Court of Appeals for the Sixth Circuit have concluded that “serious instances

of attorney misconduct” may constitute an extraordinary circumstance to warrant equitable tolling.

See Holland, 560 U.S. at 651-53; Patterson v. Lafler, 455 F. App’x 606, 609-10 (6th Cir. 2012)

(citing Holland). However, those courts have also made clear that attorney error or negligence is

not an extraordinary circumstance which justifies equitable tolling. Holland, 560 U.S. at 651-52

(citing cases); Lawrence, 549 U.S. at 336-37 (“attorney miscalculation is simply not sufficient to

warrant equitable tolling, particularly in the postconviction context where prisoners have no

constitutional right to counsel”); Jurado, 337 F.3d at 644-45; see also Coleman, 501 U.S. at 753.

Rather, counsel’s conduct, or lack thereof, must be sufficiently egregious – akin to abandonment

– to warrant equitable relief. See Maples v. Thomas, 565 U.S. 266, 283 (2012) (discussing Holland

and ruling that attorney abandonment may constitute cause to excuse a procedural default);

Patterson, 455 F. App’x at 610 (attorney incapacitation or abandonment may constitute an

extraordinary circumstance).

       Petitioner asserts that his retained counsel “abandoned” him by failing to timely file his

federal habeas petition. Petitioner’s own pleadings, however, belie his claim of abandonment.

While Petitioner states that he was relying upon counsel to file his habeas petition, he also states

that after a substantial, but unidentified period of time had passed, his family contacted counsel to



                                                -6-
inquire about the status of the case and learned that counsel had mistakenly failed to file his habeas

petition. Petitioner states that counsel apologized to the family. Counsel said that he had in-house

professional problems and had “lost track” of the time frame for filing the habeas petition in federal

court. He ultimately returned Petitioner’s legal fees and ceased communications. The record thus

indicates that retained counsel continued to represent Petitioner during the relevant time period,

but negligently and erroneously failed to file the habeas petition in a timely manner. This amounts

to mere attorney error or miscalculation, not abandonment. Counsel only stopped communicating

with Petitioner after the error came to light and he returned Petitioner’s legal fees, thereby

concluding his representation.      Given such circumstances, counsel’s negligent conduct is

attributable to Petitioner and does not justify equitable tolling of the one-year period.

        Moreover, Petitioner does not specify when he learned of counsel’s mistake or explain

why he and/or his family were unwilling or unable to contact counsel about the status of the habeas

case before the expiration of the one-year limitations period. He also does not address why he

ultimately did not file his federal habeas petition (which contains the same claims presented to the

state courts on direct appeal) until six months after the one-year limitations period had expired.

Petitioner has not shown that he acted with reasonable diligence in seeking to preserve his rights.

Accordingly, he is not entitled to equitable tolling of the one-year period based upon retained

counsel’s conduct.

       Lastly, equitable tolling is not warranted by the fact that Petitioner is untrained in the law,

is now proceeding without a lawyer, or may have been unaware of the statute of limitations for a

period of time. See Keeling v. Warden, Lebanon Corr. Inst., 673 F.3d 452, 464 (6th Cir. 2012)

(pro se status is not an extraordinary circumstance); Allen, 366 F.3d at 403 (ignorance of the law

does not justify tolling); Rodriguez v. Elo, 195 F. Supp. 2d 934, 936 (E.D. Mich. 2002) (the law



                                                -7-
is “replete with instances which firmly establish that ignorance of the law, despite a litigant’s pro

se status, is no excuse” for failure to follow legal requirements); Holloway v. Jones, 166 F. Supp.

2d 1185, 1189 (E.D. Mich. 2001) (lack of professional legal assistance does not justify tolling).

Petitioner fails to demonstrate that he is entitled to equitable tolling under Holland.

       Both the Supreme Court and the Sixth Circuit have held that a credible claim of actual

innocence may equitably toll the one-year statute of limitations. McQuiggin v. Perkins, 569 U.S.

383, 399-400 (2013); Souter v. Jones, 395 F.3d 577, 588-90 (6th Cir. 2005). As explained in

Souter, to support a claim of actual innocence, a petitioner in a collateral proceeding “must

demonstrate that, in light of all the evidence, it is more likely than not that no reasonable juror

would have convicted him.” Bousley v. United States, 523 U.S. 614, 623 (1998) (quoting Schlup

v. Delo, 513 U.S. 298, 327-28 (1995)); see also House v. Bell, 547 U.S. 518, 537-39 (2006). A

valid claim of actual innocence requires a petitioner “to support his allegations of constitutional

error with new reliable evidence – whether it be exculpatory scientific evidence, trustworthy

eyewitness account, or critical physical evidence – that was not presented at trial.” Schlup, 513

U.S. at 324.      Furthermore, actual innocence means “factual innocence, not mere legal

insufficiency.” Bousley, 523 U.S. at 623. In keeping with Supreme Court authority, the Sixth

Circuit has recognized that the actual innocence exception should “remain rare” and “only be

applied in the ‘extraordinary case.’” Souter, 395 F.3d at 590 (quoting Schlup, 513 U.S. at 321).

Petitioner makes no such showing. His assertion that his habeas claims have merit does not

establish his actual innocence. Petitioner has not established that he is entitled to equitable tolling

of the one-year period. His habeas petition is untimely and must be dismissed.

                                                 III.




                                                 -8-
       Before Petitioner may appeal the Court’s decision, a certificate of appealability must issue.

See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability may issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When a district court denies relief on the merits, the substantial showing

threshold is met if the petitioner demonstrates that reasonable jurists would find the court’s

assessment of the claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

When a district court denies relief on procedural grounds without addressing the merits, a

certificate of appealability should issue if it is shown that jurists of reason would find it debatable

whether the petitioner states a valid claim of the denial of a constitutional right, and that jurists of

reason would find it debatable whether the district court was correct in its procedural ruling. Id.

In this case, jurists of reason could not find debatable the Court’s procedural ruling that the habeas

petition is untimely. Accordingly, a certificate of appealability will be denied.

       Lastly, the Court concludes that an appeal from this decision cannot be taken in good faith.

See Fed. R. App. P. 24(a). Accordingly, the Court will deny Petitioner leave to proceed in forma

pauperis on appeal.

                                                  IV.

       Accordingly, it is ORDERED that Petitioner’s motion for equitable tolling, ECF No. 4, is

DENIED.

       It is further ORDERED that Petitioner’s petition for a writ of habeas corpus is

DISMISSED WITH PREJUDICE.




                                                 -9-
It is further ORDERED that a certificate of appealability is DENIED.

It is further ORDERED that leave to proceed in forma pauperis on appeal is DENIED.



Dated: June 26, 2019                                                s/Thomas L. Ludington
                                                                    THOMAS L. LUDINGTON
                                                                    United States District Judge




                                        PROOF OF SERVICE

                The undersigned certifies that a copy of the foregoing order was served
                upon Isaiah Deequan Clark #632964, CHIPPEWA CORRECTIONAL
                FACILITY, 4269 W. M-80, KINCHELOE, MI 49784 by first class U.S.
                mail on June 26, 2019.

                                                 s/Kelly Winslow
                                                 KELLY WINSLOW, Case Manager




                                               - 10 -
